Earl Warren: Number 47, Salvatore Falcone and Joseph Falcone versus Herald E.Barnes et al. Mr. Frankel.
Marvin E. Frankel: May it please the Court. In the 10 minutes remaining in this case, I should like to return to the broad point with which the argument of these two cases started. Namely, the point on which the Second, Third and Fifth Circuits have all unanimously agreed that the subpoena power under Section 235 (a) extends to investigations to determine whether revocation proceeding should be brought. Now, the investigation of such cases as we point out in our brief in the Minker case has long been a familiar function of the Immigration and Naturalization Service. It was perfectly familiar to the Congress which wrote the 1952 Act. That Act as the Court knows resulted from a three-year study of immigration and nationality and naturalization problems and their administration. And the functions of the service with respect to this problem of revocation were clear to all as they have been clear to all familiar with this area of the law for 50 years. The common commission, the President's commission on the immigration and naturalization laws in this volume whom shall we welcome going over the functions of the Immigration and Naturalization Service on page 127, listed the central functions as follows. "A -- The service is concerned," the Commission said, "with the admission or exclusion of immigrants, the apprehension and removal of deportable aliens, the conduct of naturalization proceedings and the preparation of denaturalization cases.” This, as I say, has long been familiar to everyone that the Immigration Service conducted this kind of investigative activity with respect to possible cases of revocation. Now, it's against this background, we suggest, that Section 235 (a) must be read. Section 235 (a) extends the power of subpoena for purposes of administrative investigation to any matter material and relevant to the enforcement of this Act.
Stanley Reed: (Inaudible)
Marvin E. Frankel: No, Your Honor. It -- it says, "any matter" and we contend generally said, "It was not to be read anymore narrowly than it -- than it reads." It ought to mean "any matter." And what we say is that if exceptions ought to be read into that broad language, certainly, in exception ought not to cover this familiar central and important kind of function of the Immigration Service which had long been material and relevant to the enforcement of this Act. Now --
Hugo L. Black: Hold on. Your argument there, is it done necessarily to say that anything that the Immigration Board wants to do has to do any duty it has to perform, any kind or character, they can summon witnesses, any witness who might know anything about what they want to investigate.
Marvin E. Frankel: If -- if it is fairly a matter material and relevant to the enforcement of this Act or the administration of the Service, both categories are stated in this general language. The subpoena power is available as it is in other areas of administrative law. For example, in this footnote on page 41 of our Minker brief, we cite 38 U.S.C.131. Now, that says, "For the purposes of the laws administered by the Veterans Administration, the Administrator of Veterans Affairs shall have the power to subpoena witnesses.” Now recently, we had two cases, one in the Fifth and one in the Eighth Circuit where the administrator undertook to use this subpoena power in connection with educational and training statutes of Congress to obtain testimony and records from schools at which veterans were taking such training. Both the Fifth Circuit and the Eighth Circuit upheld the use of the subpoena power for this purpose. This was for the purposes of one of the laws administered by the Veterans Administration and as such, it came within this broad grant of the subpoena power. Those two cases by the way are General Trade School against the United States in 212 F.2d 656, decided by the Eighth Circuit last year and Carol Vocational Institute against the United States in 211 F.2d 539 decided by the Fifth Circuit last year. Now, what we say is that if as all three circuits have held, this kind of problem is a matter material and relevant to the enforcement of this Act that sustains the conclusion of those courts because, "As to any such matter," the statute says, "the subpoena power is available." So, there's no need to look elsewhere in the Act to find a power of investigation and subpoena with respect to any such specific matter. That power is given precisely in Section 235 (a). And the question is as it was considered by the three circuits, as it's been considered by the parties on both sides, is this kind of investigation such a matter. If it is, investigation and subpoena are provided for here. Now, nobody has suggested because I think the suggestion would be baseless that the Attorney General's regulations in 8 CFR 340.11, providing for denaturalization investigation are improper, unreasonable, unauthorized or that the similar regulations in the -- under the prior Act which provided with similar investigations were improper. What has happened now is that the subpoena power which formerly was available only for exclusion and deportation is now available for any matter, material and relevant to the -- to the enforcement of this Act and the kind of investigation undertaken in these -- in these cases is such a matter. Now, there remains, and I'll discuss it briefly, the question whether the person who -- whose naturalization certificate is under investigation is a witness within the meaning of 235 (a). And on that, we review in the briefs and I mentioned yesterday it's important to bear in mind that this is an administrative investigation. That in such an investigation, there are no parties as this Court and other courts have held for this purpose. The administrative agency functions in a way analogous to the grand jury and whose proceedings similarly, there are no parties. Now, under the 1917 Act when the subpoena power was available for deportation proceedings, it was clear and it was held by the Third and Ninth Circuits and a few District Courts which considered the problem that for deportation purposes, a subpoena could be used to compel the testimony in attendance of a person whose possible deportation was being considered. Now, when the statute has been broadened so that it covers any matter, we say there is no reason for reading the word "witnesses" more narrowly. There's no reason to suppose that Congress obviously concerned with this problem of denaturalization and broadening this familiar subpoena provision would warrant the word "witnesses" read differently from the way it had been read so as to exclude the person, to paraphrase the language of this Court in the Morton Salt case, the person best able to give the information sought and possibly least anxious to do so. So, we say that on both points, the propriety of the subpoenas in these cases is clear. The propriety of Congress' power to undo fraudulent naturalization certificates has been sustained by this Court. There is nothing harsh or shocking about the concomitant exercise through the executive of the power to get the facts to determine whether this should be done.Our opponents have conceded that this could be done on pretrial discovery. Congress, we think clearly authorized the performance of this function as a matter of administrative investigation. We think that this way of handling the problem is a sensible one and a fair one, always backed by the power of the courts to prevent oppression and unfairness and after all as in discovery, the courts here have the only power of compulsion to enforce these subpoenas, the high standard of proof to denaturalize, the admitted seriousness of denaturalization. These remain unchanged, but nobody, we think, seriously did not dodge the power of Congress to authorize such investigations and we think it is clearly done so in 235 (a).
Felix Frankfurter: Before you sit down, may I ask you whether the Naturalization Act was or was (Inaudible) made substantive changes with regard to denaturalization, the bearer in the old Section 13 of it.
Marvin E. Frankel: The Act of 1940, Your Honor?
Felix Frankfurter: Whatever, I forget that that's the (Inaudible) amendment.
Marvin E. Frankel: You mean this Act?
Felix Frankfurter: Yes.
Marvin E. Frankel: The Act of 1952?
Felix Frankfurter: Not this Act, but the -- what was the Naturalization Act?
Marvin E. Frankel: There was a Nationality Act of 1940.
Felix Frankfurter: 40. All right, that's what I'm talking about.
Marvin E. Frankel: I believe the answer to that question is no, Your Honor, but I -- I --
Felix Frankfurter: But is that it?
Marvin E. Frankel: -- don't know certainly.
Felix Frankfurter: The Act of 1952 weighed substantively to steer it against the potential -- the potentially denaturalized citizens?
Marvin E. Frankel: I think probably not, Your Honor. Now, I will say that the word, "fraud" was dropped because it was thought that there had been --
Felix Frankfurter: Well, that was because of the old controversy by the extreme (Inaudible)
Marvin E. Frankel: That's right, Your Honor. I think substantively, the naturalized citizen has as tied a hole on his naturalization certificate --
Felix Frankfurter: Substantively.
Marvin E. Frankel: -- substantively as he ever had. Procedurally, Congress, I think made clear, its desire that in proper cases, revocation proceedings be pursued expeditiously. For example, Congress rewrote the rule this Court wrote in (Inaudible) And now, because Congress was anxious that fraudulent naturalization certificates be wiped out as quickly and expeditiously as possible, it provided that state rules regarding vacation of decrees in term time could contrary to the (Inaudible) decision be invoked to vacate naturalization decrees.
Stanley Reed: In -- in denaturalization, does it -- every -- is it always requisite that there should have been a crime committed by the person who -- who's denaturalized?
Marvin E. Frankel: Oh, no your Honor, not at all. For example, the person may fail to meet the good moral character requirement though he has not committed a crime. He may fail to meet --
Stanley Reed: Not at all, no.
Marvin E. Frankel: -- the resident's requirement.
Stanley Reed: But would -- would -- could he obtain a -- a naturalization certificate, which would be subject to be withdrawn unless he had committed some crime in -- in obtaining and sworn falsely as misrepresented his age and so forth or his locality from which he came?
Marvin E. Frankel: I think the -- that under Section 1425 --
Stanley Reed: (Voice Overlap) in terms of the protection, he may have when he went before the --
Marvin E. Frankel: Well --
Stanley Reed: -- establishment.
Marvin E. Frankel: -- insofar as the investigation armed with this subpoena power, may seek answers to questions which could lead to criminal prosecution, the privilege is available. Now, last month --
Stanley Reed: I understand that and it is because of that that I'm asking whether any inquiry could be made and would not lead to criminal prosecution if possible.
Marvin E. Frankel: And -- and I -- I think the answer is yes, Your Honor. Last month, the Costello case was before this Court and certiorari was denied. And there, there was a plea of privilege on pretrial discovery in a denaturalization suit. The plea of privilege was rejected because there, the statute of limitations had ran on criminal prosecution on those matters as to which the plea was interposed. It's a harder question if the statute has not ran on the criminal prohibition against fraudulent obtaining of naturalization, whether questions could be asked which would surmount a plea of privilege. But of course, I would add that we have no pleas of privilege here, but simply a like its refusal to avail the subpoenas.
Hugo L. Black: May I ask you this? If there's a similar practice of investigations by the Immigration Department in connection with alleged crimes committed by aliens and by naturalized citizens in connection with their obtaining evidences.
Marvin E. Frankel: The regulations of the Attorney General provide for the investigation by immigration officers of criminal violations of the immigration and nationality laws. I know of no case where a person has been subpoenaed, solely for the purpose of determining whether he has committed a crime.
Hugo L. Black: But he could be, couldn't he, under your argument?
Marvin E. Frankel: I think the --
Hugo L. Black: By the whole duty as to investigate with reference to a crime as I understand it, to investigate something like the old prohibition and use it here, crimes under the prohibition law. Under your argument, I -- I suppose that the agency would necessarily have power to summon any -- any witnesses it saw fit, subpoena him to give evidence so that you could prepare your investigation to prosecute the man for crime.
Marvin E. Frankel: I think that's right, Your Honor, always bearing in mind that the plea of privilege is available. Other agencies too as -- I've mentioned only one example, Mr. Justice Cardozo's observation in the Jones case. Other agencies too investigate criminal violations of their laws. And the subpoena provisions in the various statutes contain -- either contain a compulsory testimony and immunity provision or are opened to claims of privilege. But in either case, it is a proper and is not an -- infrequently happened that an administrative agency is investigating a possible criminal violations of the laws it administers.
Hugo L. Black: They investigate those crimes against the immigration law besides the -- the FBI who investigates other crimes, do they not? And to prepare them for charges and trials.
Marvin E. Frankel: Yes, Your Honor.
Hugo L. Black: Just like the post office inspectors here.
Marvin E. Frankel: Yes.
Hugo L. Black: Are the post office inspectors, do they have authority to summon people before them to give evidence in connection with crimes.
Marvin E. Frankel: I don't know the answer to that question, Your Honor. The Internal Revenue authorities do have such power and I might say in that connection that there is a suggestion in the reply brief filed by Mr. Fay that this power to compel a testimony under the Internal Revenue laws is not used with respect to possible criminal violation. And that suggestion is based on the testimony of a revenue agent at a criminal trial. Well, the testimony is misleading and the fact is as I think the Court knows from its examination of tax evasion cases that these investigative powers are used with respect to criminal violations. The -- the very heart of the subject of the investigation for Internal Revenue purposes is whether somebody has underpaid his tax, and that is customarily an element in a criminal offense. The person comes in, he may plead his privilege, but I have brought with me a mimeograph of the Internal Revenue Service which quite clearly shows by its restrictions on the use of this power that subpoenas are used in cases where there may be possible criminal violations. And then, as I say, the privilege, if it is appropriate, is available.
Hugo L. Black: Can you think of any reason of policy which would justify giving that power to the Immigration Board in connection with investigative power? It wouldn't likewise apply to giving the same power to the FBI.
Marvin E. Frankel: Your Honor, I said that literally, this extends the investigation of crimes. I've checked with our immigration people and I know of no case where the subpoena has used -- been used in a criminal investigation.
Hugo L. Black: But it could be if your position is sustained for denial.
Marvin E. Frankel: Not -- there's no need for the Court to go this far. We don't have a criminal investigation here. We have -- you see, let me say this.
Hugo L. Black: Did you know a distinction between the two, logically?
Marvin E. Frankel: I think there might be one and I don't think in this case, the Court ought to reach that more difficult problem. Take -- take this point. In criminal prosecutions, the Government does not have available to it pretrial discovery against the defendant. Our opponents conceive that this way of finding the facts is available with respect to denaturalization. On the same way, when you subpoena in somebody for purposes of a purely criminal investigation, you trench on the area of the privilege and you may raise a question which does not arise here as to whether you would have bring him at all. Now, I know of no case in the Immigration Service so far where there has been done. And what I say is that if you apply the plain language of 235 (a) to reach this matter, which we think is squarely within it, it's unnecessary now to decide how you would treat a matter where purely criminal investigation was being fortified by the use of the subpoena. Thank you.